DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Examiner notes the lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Appropriate correction is required.

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asami (WO 2016/125052 A1) (by means of US 2018/0019343 A1 as an English translation) (“Asami”), in view of Lin et al. (US 2007/0138545 A1) (“Lin”).
Regarding claim 1, Asami teaches at least in figures 1A-4B:
an oxide (121, 122, and/or 123); 
a first conductor (130/140) and a second conductor (130/140) apart from each other over the oxide (121, 122, and/or 123);
a first insulator (175) over the first conductor (130/140) and the second conductor (130/140), in which an opening (where 150 and 160 are) is formed to overlap with a region between the first conductor (130/140) and the second conductor (130/140);
a third conductor (160) in the opening (where 150 and 160 are); and 
a second insulator (150) comprising a first insulating layer and a second insulating layer (¶¶ 0196-202, See 196, where the gate insulating layer can be a stack of SiOx and HfOx, or a stack of the other listed material),

Asami does not teach:
wherein the second insulator… 
comprises a first thickness between the oxide and the third conductor, and 
comprises a second thickness between the first conductor or the second conductor and the third conductor, and 
wherein the first thickness is smaller than the second thickness.

Lin teaches at least in figure 11:
wherein the second insulator (120)… 
comprises a first thickness of the bottom of the gate trench (120a), 
comprises a second thickness on the vertical side of the gate trench (120b),
wherein the first thickness (120a) is smaller than the second thickness (120b) (This is shown in figure 11 and taught in ¶ 0026).
It would have been obvious to one of ordinary skill in the art to make the vertical side of the gate dielectric thicker than the bottom of the gate trench because  Lin teaches that by doing so one can reduce the capacitance of the gate and drain (Cgd), and one can also reduce the gate induced drain leakage. ¶ 0026.

The combination of Lin and Asami teach:
The second insulator of Asami 150 would be replaced by Lin 120. Line 120 comprises a first insulating layer (Lin 120a) and a second insulating layer (Lin 120b).  This would have been obvious to do for the reasons given above in regards to Lin. 
Based upon this the combination teaches:
Wherein the first thickness comprises only the first insulating layer (Lin 120a) is smaller that the second thickness comprising the first insulating layer and second insulating layer (120b) (As far as Examiner can tell from the claim limitations above there is no structural difference between the first insulating layer and the second insulating layer of the second insulator. Therefore, it appears that the second insulating layer is simply a thicker version of the first insulating layer. This means the limitation “the second thickness comprising the first insulating layer and the second insulating layer”, while not excluding, does not actual require two different insulating layers. Therefore, Lin 120 comprising 120a and 120b meets this limitation. Further, Applicant’s amendment of the term “only” does not patentably distinguish the prior art form the claimed device. This is because there is no limitation which limits the first insulating layer to being a single layer. Rather, the comprising language of the claim would allow for multiple sub-layers to be considered a layer in the context of the claims. Therefore, the prior art continues to read upon the claims.).
Regarding claim 2, 
Regarding the limitations,
wherein the second insulator comprises a third insulator and a fourth insulator,
wherein the third insulator is between the oxide, the first conductor, the second conductor, and the first insulator and the third conductor, and 
wherein the fourth insulator is between the first conductor, the second conductor, and the first insulator and the third insulator.
According to Applicant’s ¶¶ 0308-0319, and Applicant’s remarks dated, may 17, 2021, the second insulator is element 250, which can be made of two layers 250a/b and 250c. According to ¶ 0314 insulating layer 250c can be the same as insulating layer 250a/b. Since they can be the same material as each other, and are described as being so, one of ordinary skill in the art would not be able to determine the difference in the final product. 
Thus, for patentable purposes the third insulating layer and the fourth insulating layer can be the same material. Therefore, all that is required is that the second insulating layer be thicker in the vertical direction than the horizontal direction (bottom of the gate trench). 
As shown in the analysis of claim 1, Lin teaches that the vertical aspects of the gate dielectric 120b are thicker than the horizontal aspects of the gate dielectric 120a. Since Lin teaches the same structure as Applicant, and Applicant states that third and fourth insulating can be the same material, then Lin teaches this limitation as Examiner can separate Lin’s 120b to make 120b equal to 120b1 which has the same thickness as 120a, and 120b2 which is the extra thickness of 120b. This interpretation is consistent with Applicant’s disclosure.
Regarding claim 3, Asami teaches at least in figures 1A-4B:
wherein a third insulator (170) is between the oxide (121, 122, and/or 123), the first conductor (130/140) , and the second conductor (130/140) and the first insulator (175), and 
wherein the third insulator (170) is an oxide comprising at least one of aluminum and hafnium (¶¶ 0204-0207, where aluminum oxide or hafnium oxide can be used).
Regarding claim 4, Asami teaches at least in figures 1A-4B:
wherein the oxide comprises In, an element M, and Zn, and wherein M is Al, Ga, Y, or Sn (¶ 0133, where at least 122 has this exact formula, ¶ 0134, where 121 and 123 has a more general version of this formula,  and ¶¶ 0134-0193).
Regarding claim 9, Asami teaches at least in figures 1A-4B:
wherein a top surface of the first insulator (175), a top surface of the third conductor (160), and a top surface of the second insulator (150) are substantially aligned with each other (this is shown in figure 4B).
Regarding claim 10, Asami teaches at least in figures 1A-4B, and 15A-C:
wherein a fourth insulator (177) is in contact with a top surface of the first insulator (175), a top surface of the third conductor (160), and a top surface of the second insulator (150), and 
wherein the fourth insulator (177) is an oxide comprising aluminum (¶ 0316).
Regarding claim 11, Asami teaches at least in figures 1A-4B, and 15A-C:
wherein the first conductor (130/140) and the second conductor (130/140) comprise at least one of aluminum, chromium, copper, silver, gold, platinum, tantalum, nickel, titanium, molybdenum, tungsten, hafnium, vanadium, niobium, manganese, magnesium, zirconium, beryllium, indium, ruthenium, iridium, strontium, and lanthanum (¶ 0193).
Regarding claim 12, Asami teaches at least in figures 1A-4B, and 15A-C:
wherein the first conductor and the second conductor comprise at least one of tantalum nitride, titanium nitride, a nitride containing titanium and aluminum, a nitride containing tantalum and aluminum, ruthenium oxide, ruthenium nitride, an oxide containing strontium and ruthenium, and an oxide containing lanthanum and nickel (¶ 0193, where an oxide or nitride of any of the materials listed can be used. A nitride of titanium for example).
Regarding claim 13, Asami teaches at least in figures 1A-4B:
wherein the first insulator (175) contains oxygen more than oxygen in a stoichiometric composition (¶ 0208, “The insulating layer 175 may be a stack of any of the above materials. The insulating layer preferably contains oxygen more than that in the stoichiometric composition. (emphasis added)”

Response to Arguments
Applicant's arguments filed November 1, 2020 have been fully considered but they are not persuasive. 
Applicant contends their amendment to claim 1 overcomes the prior art. This argument is not persuasive for the reasons given in the analysis of claim 1 and repeated below.
As far as Examiner can tell from the claim limitations above there is no structural difference between the first insulating layer and the second insulating layer of the second insulator. Therefore, it appears that the second insulating layer is simply a thicker version of the first insulating layer. This means the limitation “the second thickness comprising the first insulating layer and the second insulating layer”, while not excluding, does not actual require two different insulating layers. Therefore, Lin 120 comprising 120a and 120b meets this limitation. Further, Applicant’s amendment of the term “only” does not patentably distinguish the prior art form the claimed device. This is because there is no limitation which limits the first insulating layer to being a single layer. Rather, the comprising language of the claim would allow for multiple sub-layers to be considered a layer in the context of the claims. Therefore, the prior art continues to read upon the claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/            Primary Examiner, Art Unit 2822